Citation Nr: 1441242	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back disability, to include degenerative joint and disc disease, status post-laminectomy.

3.  Entitlement to an initial compensable rating for post-operative scar residuals ganglion cyst of left wrist.

4.  Entitlement to service connection for lower abdominal muscle strain.

5.  Entitlement to service connection for right knee pain.

6.  Entitlement to service connection for left knee pain (claimed as arthritis), status post-total replacement.

7.  Entitlement to service connection for right hip pain.`	

8.  Entitlement to service connection for left hip strain.

9.  Entitlement to service connection for rash, both legs.

10.  Entitlement to service connection for a respiratory disorder claimed as congestion.

11.  Entitlement to service connection for Achilles tendon injury residuals, left lateral tendon discomfort.

12.  Entitlement to service connection for right ankle pain.

13.  Entitlement to service connection for shin splints, left leg.

14.  Entitlement to service connection for shin splints, right leg.

15.  Entitlement to service connection for an acquired mental disorder (claimed as emotional condition) other than PTSD, including depression.

16.  Entitlement to service connection for left leg pain.

17.  Entitlement to service connection for left foot pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A September 2007 rating decision-in pertinent part, granted service connection for the left wrist ganglion cyst scar residual and assigned an initial noncompensable rating, effective in August 2006; and, except for the left hip and PTSD claim, denied the benefits sought on appeal.  A May 2009 rating decision continued the noncompensable rating for the left wrist ganglion cyst residuals and denied entitlement to service connection for left hip strain and PTSD with depression.

The Veteran appeared at a local hearing at the AOJ in January 2014 before a DRO.  A transcript of the hearing testimony is associated with the claims file.

In addition to her paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to service connection for residuals of caesarian section has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an initial rating higher than 10 percent for post-operative scar residuals ganglion cyst of left wrist; and, entitlement to service connection for all of the noted disabilities, except for PTSD and the low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record shows no diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding that a low back disability had its onset in active service or is otherwise related to active service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).

2.  The criteria for entitlement to service connection for a low back disability, to include DJD and DDD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed, AOJ letters of September 2006 and September 2008 provided  the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment and personnel records, VA and private medical records are in the claims file.  The Board notes the Veteran's several written submissions wherein she requested VA examinations as part of the adjudication of her claims.  She was afforded a VA examination solely for her ganglion cyst residuals.

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The threshold is considered quite low.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

As will be discussed in detail later in this decision, there is no evidence of PTSD diagnosed at any time.  Concerning the Veteran's post-operative low back disability, while there is evidence of in-service occurrence via her lay testimony, see 38 C.F.R. § 3.159(a)(2), the Board finds  the competent medical evidence of record is not insufficient to make a decision on the claim.  Hence, the Board finds the fact the AOJ did not arrange VA examinations for the claimed PTSD and low back disability did not constitute a failure to assist the Veteran.  See 38 C.F.R. § 3.159(c)(4).  The Board discusses the specifics later in this decision.  Other than the assertions related to the absence of examinations, neither the Veteran nor her representative asserts that there are additional records to be obtained.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Requirements for PTSD

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.

VA has implemented DSM-V.  The Secretary, VA, however, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in June 2014.  Hence, her claim is governed by DSM-IV.

As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  
If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Analysis

Regarding stressors, the Veteran claims that her first husband physically abused her while both she and he were in active service.  She reports she reported the abuse to her commanding officer, but he told her it was her problem and to deal with it.  Her other claimed stressor is that she was constantly taunted about her weight by superior noncommissioned officers.

Service treatment records dated in April 1983 reflect that the Veteran was psychiatrically screened for duty as a drill instructor.  The entry notes that she was recently re-married, and that she had received office hours on two occasions for disrespect.  The examiner noted the Veteran manifested immaturity, defensiveness, and difficulty accepting criticism.  She was not recommended for Drill Instructor School.  Service treatment records dated in March 1985 note complaints of emotional outbursts at work.  Physical examination revealed no apparent  mental disorder and the Veteran's outbursts were found to coincide with her pre-menstrual cycle.  Also, she was experiencing the normal stressors connected with marital separation.  The examiner diagnosed pre-menstrual syndrome and suggested stress management.  The July 1986 Report of Medical Examination For Discharge reflects the Veteran was assessed as normal psychiatrically.

Both private and VA medical records note the Veteran's history of depression.  Her private records note diagnoses of situation reaction and depression.  An October 2006 VA psychiatric evaluation reflects Axis I diagnoses of major depression, recurrent, and generalized anxiety disorder.  There is no diagnosis of PTSD noted in either the private or VA medical records.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The issue of entitlement to service connection for a psychiatric disability other than PTSD is addressed in the REMAND portion of this decision.  

Low Back Disability

The general requirements for service connection set forth earlier are incorporated here by reference.  Further, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Analysis

Service treatment records dated in June 1980 note the Veteran's complaints of pain at her right low back, along with severe menstrual cramps.  She denied any impact on her bowel or bladder habits.  Physical examination revealed bowel sounds within normal limits and no rebound or pain.  Range of motion was also within normal limits.  In August 1980, the Veteran again presented with complaints of pain at the right low back and sharp vaginal pain.  The entry notes the Veteran's history of menstrual cramps and chronic urinary tract infections.  No objective findings were noted, and the Veteran was told to force fluids.  At the July 1986 Report of Medical Examination For Discharge, the spine was assessed as normal.

At her hearing, the Veteran testified that her duties during active service entailed working in a warehouse and lifting heavy objects.  She opined that her current low back disability is related to those duties.  She also testified she was treated for low back pain during her active service.  The Board finds, however, as the service treatment records entries set forth earlier note, that the objective findings on clinical examination in 1980 made no reference to a diagnosed low back disorder related to her subjective pain.  Instead, the entries in fact suggested that the subjective pain was related to her menstrual cramps.  Hence, while the Veteran's testimony is competent, see 38 C.F.R. § 3.159(a)(2), the Board finds that the totality of the evidence fails to relate her in-service complaints to a chronic disorder of the spine. 

In an entry dated in May 2006, Dr. B explained that he had reviewed the Veteran's military records and did not see any prior information that would link the current low back problems to her military service.  The Board notes the Veteran had, and has, complete copies of her service treatment records, as she provided service treatment records to the AOJ.  Therefore, the Board deems Dr. B's opinion highly probative, as it was offered based on his personal review of the Veteran's service treatment records.  See generally Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

In light of all of the above, as noted in the discussion of VCAA compliance, the Board finds the medical evidence is sufficient to decide the low back claim on the merits, and there was no failure by VA to assist the Veteran by the fact she was not afforded an examination as part of her low back claim.  See 38 C.F.R. § 3.159(c)(4).

There is no evidence the Veteran's low back arthritis manifested during active service, as no chronic low back disorder was diagnosed in or at the time of separation from active service.  Neither is there evidence low back arthritis manifested within one year of her separation from active service.  Hence, the Board finds no factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a).

As noted earlier, DJD and DDD are chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  The Board finds, however, that the evidence does not show complaints of continuous symptomatology.  The Veteran's several written submissions and her hearing testimony all asserted a causal connection between her current low back disability and her active service, but do not expressly assert continuous symptomatology.  The Veteran's private and VA outpatient treatment records note her reports that her low back condition had its onset in active service but again contain no explicit reports of continuous chronic symptomatology.  Moreover, as previously noted, no back disorder was shown at the time of separation, nor were any relevant complaints raised at that time- thus, to the extent her statements can be construed as claiming continuous symptoms this is inconsistent with the absence of complaints at discharge, rendering the lay evidence not credible on this point.  The Veteran's private records also note work-related low back injuries secondary to her fighting with and controlling patients.  For these reasons then, continuity of symptomatology is not established either by the documented treatment reports or the Veteran's own statements.  Thus, the Board finds the preponderance of the evidence is also against the claim on a direct basis.  38 C.F.R. § 3.303.

The Board also acknowledges the Veteran's lay opinion that her current low back disability is due to her in-service duties, including lifting heavy objects.  The Board notes that there are certain disorders lay persons are capable of identifying, such as varicose veins; and, there are certain disorders or diseases where lay reports, combined with a medical diagnosis, may constitute probative evidence of etiology.  In the Veteran's case, however, the Board finds opining on the etiology of DJD or DDD, especially where spine surgery has been performed is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  Although the Veteran has some medical training as a nurse, there is no evidence she has specialized medical training in neurology or orthopedics.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Hence, the Board finds that her opinion on the issue, while minimally probative, is outweighed by the totality of the record, to include the findings of Dr. B.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for low back disability, to include DJD and DDD, status post-laminectomy, is denied.


REMAND

There are a number of deficiencies that require correction before the Board may address the merits of the remaining issues.  During the course of this appeal, VA revised the criteria for evaluation of scars, effective on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  Initially, the revised criteria were applicable only to claims received by VA on or after October 23, 2008; and, hence, are inapplicable in this case.  An amendment to that change allowed veterans who already received an initial rating under the pre-October 2008 criteria to request evaluation under the current criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  There is no evidence the Veteran or her representative has requested review under the current criteria.

The Board notes the AOJ adjudicated the Veteran's claim under the current criteria, and the SOC and July 2009 Vazquez letter only informed the Veteran of the current criteria.  She was not informed of the prior criteria.  Hence, the increased rating issue must be remanded so the Veteran can be informed of the skin rating criteria in effect prior to October 2008.

The September 2007 rating decision denied entitlement to service connection, in pertinent part, for shin splints of the right leg and right foot pain.  The Veteran submitted two Notices of Disagreement (NOD) with the rating decision.  Her July 2008 NOD specifically noted "left & right splints."  The Veteran submitted another NOD in October 2008 which, for the most part, duplicated the July 2008 NOD.  The Board does not view the October 2008 NOD as deleting or cancelling any of the issues she noted in her July 2008 NOD; and, apparently neither did the AOJ, as shown in the Supplemental SOC (SSOC).  Hence, the Veteran is entitled to an SOC for the issue related to right shin splints.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A May 2009 rating decision denied entitlement to service connection for left hip strain and PTSD with depression, and the AOJ received the Veteran's NOD with that decision in June 2009.  Neither SOC, however, includes a left hip strain as one of the issues on appeal.  Hence, the Veteran is entitled to an SOC for that issue as well.  Id. 

As for the other issues, the service treatment records note the Veteran's complaints and treatment for every disorder or disability for which she claims entitlement to service connection.  Further, she testified at the hearing that she experienced post-service symptoms and self-treated most of them.  See 38 C.F.R. § 3.159(a)(2).  In the absence of VA examinations, the Board finds insufficient medical evidence to decide the appeal.  Hence the necessity for VA examinations are triggered.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 82-83.

The April 2009 scar examination report reflects the Veteran's left wrist manifested full ROM, but the Veteran reported some mild discomfort.  She testified at the hearing that the left wrist scars impacted her grip, and she had difficulty squeezing.  The Board deems her testimony as evidence that the severity of her cyst residuals has increased.  Hence, a current examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue the Veteran a SOC on the issues of entitlement to service connection for shin splints of the right leg and left hip strain.  If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on the aforementioned issues should these claims be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  The AOJ shall inform the Veteran of the skin/scar rating criteria in effect prior to October 2008.

3.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran since the April 2014 SSOC for all her disorders that are in issue.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above is complete, the AOJ shall arrange an examination by an appropriate examiner to determine the current severity of the Veteran's left wrist ganglion cyst residuals.  The claims file must be provided for review by the examiner as part of the examination.

The AOJ shall also ask the examiner to determine if the Veteran manifests a rash of both legs.  Inform the examiner the Veteran's lay reports of the history of her rash and the frequency of its occurrence must be considered.  Ask the examiner to opine if there is at least a 50-percent probability that any rash of both legs is causally related to the instances noted in the service treatment records, or is otherwise causally related to active service.

5.  Private records of March 2008 note a diagnosis of sinusitis/rhinitis syndrome.  The AOJ shall arrange an examination by an appropriate examiner to determine if the Veteran has a chronic sinusitis or rhinitis disorder.  If so, the examiner is asked to opine if there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records, or is otherwise causally related to active service.  The claims file must be provided for review by the examiner as part of the examiner.  The examiner is asked to provide a full explanation for any opinion rendered.
 
6.  The AOJ shall arrange an examination by an appropriate examiner, or examiners, to address the Veteran's claimed joint disabilities.  The claims file must be provided for review by the examiner as part of the examiner.  Inform all examiners the Veteran's lay reports of the history of her disorders must be considered in rendering any requested opinion.

Ask the examiner if the Veteran manifests a current left leg shin splints disorder.  If so, is there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records in 1979 and 1980, or is otherwise causally related to active service.  The examiner is also asked to opine whether any left leg pain is related to the shin splints disorder or another etiology.

Ask the examiner if there is at least a 50-percent probability the post-left total knee replacement residuals are causally related to the instance(s) noted in the service treatment records, or is otherwise related to active service.  The examiner is also asked to opine if there is at least a 50-percent probability the Veteran's current right knee disorder is causally related to the instances documented in the service treatment records in 1981, which included a diagnosis of chondramalacia, and 1984, or is otherwise causally related to active service.  If imaging shows arthritis of either knee, the examiner is asked to opine on whether any arthritis is related to the natural aging process, prior trauma, or other etiology.

Ask the examiner to determine if the Veteran manifests a current right hip disorder associated with her claimed right leg pain.  If so, is there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records in July 1979, June 1985, or is otherwise causally related to active service?

Ask the examiner to determine if the Veteran manifests a current left foot disorder, to include Achilles or left lateral tendon pathology, that is associated with her claimed left foot pain.  If so, is there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records, or is otherwise causally related to active service?

Ask the examiner to determine if the Veteran manifests a current right ankle disorder.  If so, is there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records, or is otherwise causally related to active service?

Ask the examiner if the Veteran manifests a chronic muscle strain of the lower abdomen.  If so, is there is at least a 50-percent probability it is causally related to the instances noted in the service treatment records, or is otherwise causally related to active service?

All examiners are asked to provide a full explanation for any opinion rendered.  If a requested opinion cannot be rendered, the reason why must be provided, to include what additional information is needed in order to render the requested opinion.

7.  After the above is complete, the AOJ will arrange a mental examination by an appropriate examiner.  All indicated diagnostic tests should be conducted.  Inform the examiner DSM-IV must be used for the examination; and, the claims file must be provided for review as part of the examination.  Inform the examiner further that the lay statements of the Veteran's ex-husband, her aunt, and others, must be considered in assessing the Veteran's disability.

Ask the examiner to opine if there is at least a 50-percent probability that any currently diagnosed acquired mental disorder other than PTSD, to include major depression and generalized anxiety disorder, is causally related to the instances noted in the service treatment records in April 1983 and February 1985, or is otherwise causally related to the Veteran's active service.  The examiner is asked to provide a full explanation for any opinion rendered.

8.  After the development requested has been completed, the AOJ should review all examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

9.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


